Title: From John Adams to Samuel Dexter, 25 May 1813
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy May 25. 1813

It is not with any enviable, or eligible Feelings that I find myself, under a necessity of addressing you, at this Time, and in this manner: to request the favour of you to communicate to our Society, my determination to retire.
As my advanced Age and indifferent Health render it impossible for me to attend the Meetings of the Society or discharge the Duties of my Office with any regularity, I decline the future Election, to the Chair of the Society for promoting Agriculture.
In taking a respectful and affectionate Leave of the Massachusetts Society for promoting Agriculture of their Trustees, and of The Visitors of the Professorship of Natural History and the botannical Garden: I am bound in duty ro express, the high Sense I entertain of the honour done me by repeated Elections to their Chair, and the gratitude I feel for the pleasure I have had in their Conversation in many of the most Social and happy days of my Life.
My best Wishes attend the Members for their Health and Happiness; and Sincere prayers for the Promotion and prosperity of Agriculture and Horticulture in Massachusetts and through the World
John Adams.